LEVINE, J.
It seems to us that the arrangement appearing in the notátion upon the passbook and the records of the Cleveland Trust Co., relative to the joint account of James and Letitia Hutchi-son, can have no bearing upon their respective rights and interests in the 25 shares of stock. Under the terms of the notation appearing upon the records of the Cleveland Trust Co., each had the right to draw part or whole. When James Hutchison withdrew the $2595.00 from said account he did so with full authority and the moment he withdrew it, he alone had the absolute control and ownership of the money so withdrawn. With that money so withdrawn and owned absolutely by James Hutchison, he bought the 25 shares of stock.. We must assume that the notation appearing upon these shares] of stock, was inserted at the request of James Hutchison. We must look to that alone in determining the respective rights of the parties. Can it be said that the language contained in the above recited notation, gave to Letitia- Hutchison a vested right in the equal one-half interest belonging to James Hutchi-son? No right or power is conferred by it upon Letitia Hutchison to dispose of the Yz interest vested in James Hutchison, during their joint lives. Insofar as the Yz interest of James Hutchison in said shares of stock is concerned, she had no control whatsoever over it. She had no right either to the possession or the enjoyment thereof during the lifetime of James Hutchison. The language of the certificate seeks to confer upon her as survivor the ownership of the % interest belonging to James Hutchison. That right is not conferred upon her until the death of James Hutchison. It is therefore nothing more or less than a testamentary disposition without the formalities prescribed by law for the making and executing of a last will and testament.
Had the notation appearing upon these shares of stock, contained the provision empowering either James or Letitia Hutchison to dispose of these shares of stock, and thereby giving to either of them full control to dispose of the same during the lifetime of both, another question would be presented. In such case we would be inclined to hold that the case of Cleveland Trust Co. v. Scobie, 114 OS. 241, is applicable.
We therefore agree with the judgment of the Common Pleas Court that’the interest of Letitia Hutchison in said shares of stock is limited to %, and the half belonging to James Hutchison during his lifetime must be regarded as part of the assets of his estate.
Judgment of the Common Pleas Court is therefore affirmed.
(Sullivan, PJ., and Vickery, J., concur.)